DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, and 16-18 of U.S. Patent No. 10,517,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 2, 9, and 16 of the application with claims 1, 10-13, and 16-18 of the patent, claims 2, 9, and 16 of the application are anticipated by patent claims 1, 10-13, and 16-18 in that claims 1, 10-13, and 16-18 of the patent contain all the limitations of claims 2, 9, and 16 of the application. Claims 2, 9, and 16 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavildar et al. (US 2014/0112162 A1 hereinafter Tavildar.

Regarding claims 2, 9, and 16 – Tavildar discloses providing a service to the device, refer to Figure 1 and paragraphs [0006], [0030].
determining, while providing the service to the device, that the device is approaching an edge of coverage, refer to Figures 9, 10, and paragraphs [0058], [0059].
responsive to determining that the device is approaching the edge of coverage, sending a relay discovery command to the device, refer to Figures 11, 12, and paragraphs [0063], [0064], [0066], [0070], [0071], [0072].
receiving a measurement report from the device indicating discovered nodes capable of acting as relay nodes, refer to refer to Figure 13, and paragraph [0065], and claims 1, 5, 11, 12.
selecting a suitable node to act as a relay node, refer to Figures 12, 13-15, and paragraphs [0074], [0077] to [0079]
instructing initiation of a mechanism to switch to accessing the service via the relay node, refer to Figure 12 and paragraphs [0071], [0072.
Regarding claims 3, 10, and 17 – Tavildar discloses upon selecting a suitable node to act as a relay node, configuring the node as a relay node prior to instructing initiation of the mechanism to switch to accessing the service via the relay node, refer to Figure 12 and paragraphs [0008], [0060], [0064], [0066], [0067].
Regarding claims 5, 12, and 19 – Tavildar discloses the relay node is a user equipment acting as a user equipment-to-network relay node, refer to Figure 9 and paragraphs [0058], [0060], [0061].
Regarding claims 6, 13, and 20 – Tavildar discloses received signal power; quality measurements; an L2 source address; a battery level; or an available processing power, refer to Figures 5, 9-13, and paragraphs [0064], [0065], [0068].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar (same as above) in view of Yasukawa et al. (US 2017/0325243 A1) hereinafter Yasukawa.
Regarding claims 4, 11, and 18 – Tavildar discloses a Base Station providing a service to an edge-UE through a UE-relay to provide service to the edge-UE. 

Yasukawa discloses the service is a mission critical push-to-talk over Long Term Evolution service, refer to paragraphs [0003], [0004].
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Tavildar with Yasukawa to provide Tavildar the service is a mission critical push-to-talk over Long Term Evolution service.
The suggestion/motivation is that Tavildar discloses the need to maintain service to the Base Station as the UE approaches the edge of coverage, refer to Figures 9, 10, and paragraph [0058], [0059].
The benefit being coverage is always maintained to provide critical services to the edge-UE. 

Allowable Subject Matter

Claims 7, 8, 14, 15, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. (US 2016/0204847 A1) discloses repeater operation method and apparatus in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


20 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465